Citation Nr: 0737037	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-10 242	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, from 
July 26, 2000 to April 20, 2003, for PTSD; and entitlement to 
a rating in excess of 30 percent for PTSD, between April 21, 
2003 and April 17, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
excision of cystic mass, right palm, residual of splinter.

3.  Entitlement to an effective date prior to May 19, 2000, 
for the award of a 10 percent rating for excision of cystic 
mass, right palm, residual of splinter.


REPRESENTATION

Veteran represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision which 
granted service connection at a 10 percent disability rating 
for PTSD, effective from July 26, 2000; and granted an 
increased disability rating of 10 percent for a cystic mass 
of the right palm, residual of splinter, effective from May 
19, 2000. The veteran subsequently appealed this decision 
seeking higher disability ratings and earlier effective dates 
for each.

In June 2004, the RO issued a rating decision which increased 
the disability rating for the veteran's PTSD to 30 percent, 
effective from April 21, 2003.  Then, in July 2007, the RO 
issued a rating decision which increased the veteran's 
disability rating for PTSD to 100 percent, effective from 
April 17, 2007.  Since these increases did not constitute a 
full grant of the benefit sought, the increased rating issues 
prior to the 100 percent evaluation remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

During the course of this appeal, the veteran raised a number 
of additional claims which have not yet been adjudicated by 
the RO, including entitlement to service connection for head, 
neck, shoulder and eye disorders (cataracts), including 
secondary to an in-service head injury.  The RO has not 
previously considered these claims.  Therefore, they are 
referred to the RO for appropriate development and 
adjudication.

FINDINGS OF FACT

1.  The evidence demonstrates that the veteran's PTSD has 
caused total occupational and social impairment during the 
appeal period.

2.  The scar on the veteran's right palm does not exceed 12 
square inches.

3.  The veteran has only moderate reduction in strength and 
use of his right hand.

4.  VA treatment records reflect the veteran met the criteria 
for a compensable evaluation for his right hand disability in 
April 2000, within one year prior to receipt of his claim for 
an increase.  


CONCLUSIONS OF LAW

1.  Criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  Criteria for a rating in excess of 10 percent for 
excision of cystic mass, right palm, residual of splinter 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.71a, 4.118, DCs 5230, 7800, 7801, 
7802, 7803, 7804, or 7805, 7818 (as in effect prior to and 
since 2000).

3.  The criteria for the assignment of an effective date from 
April 17, 2000, for the award of a 10 percent evaluation for 
excision of cystic mass, right palm, residual of splinter 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400 (o) (2) (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

A.  PTSD

The veteran was initially granted service connection for PTSD 
by a March 2002 rating decision which assigned a 10 percent 
disability rating for PTSD, effective from the date of the 
veteran's claim in July 26, 2000; the veteran's rating was 
increased to 30 percent effective April 21, 2003; and then to 
100 percent, effective from April 17, 2007.  

A 10 percent rating is assigned when PTSD causes occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
symptoms are controlled by continuous medication.

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

While the veteran has been assigned three different ratings 
for his PTSD during the course of his appeal, culminating in 
the award of a 100 percent rating as of his most VA 
examination, the evidence indicates that the veteran has met 
the criteria for a 100 percent rating since the date he filed 
for service connection for PTSD.

The veteran has been diagnosed with severe PTSD by multiple 
doctors, and has been found to be totally unemployable.  The 
veteran has also shown little sociability with no friends, 
and his family relations have often been strained.

The veteran has not worked since he filed for service 
connection for PTSD.  In 2000, statements were received from 
the veteran's former employer and from a coworker.  The 
employer wrote that the veteran was employed by him for 4 
years and was fired 4 times for fighting as he could not get 
along with the other employees.  The veteran's supervisor 
indicated that the veteran's nickname was "shell shock" and 
he indicated that the veteran preferred to work alone, and 
had tried to cut a crew leader with a machete, had broken the 
arm of another coworker, and had threatened to kill several 
others, uttering several racist remarks about them being 
"gooks."

In August 2000, the veteran's VA psychologist noted that the 
veteran was unemployed with no income, and opined that given 
the veteran's psychiatric condition it was unlikely that he 
would be employable in the foreseeable future.  The doctor 
wrote a second letter in December 2000, indicating that the 
veteran had enrolled in an intensive treatment program, but 
the doctor continued to believe that the veteran would not be 
able to return to the stresses and demands of a working 
environment for the foreseeable future.

The veteran was also examined by a psychologist at the 
Alabama Psychology Center who found that while the veteran 
would likely respond appropriately to supervision, given his 
history of difficulty relating to coworkers, he would have 
difficulty handling work pressures in a work setting.  

In April 2001, it was noted that the veteran's PTSD was 
causing severe social interpersonal and occupational 
dysfunction and unemployability.  Similarly, in February 
2002, it was noted that the veteran had a case of severe, 
intractable PTSD that was causing severe social, 
interpersonal, and occupational dysfunction and 
unemployability

In June 2004, the veteran's primary care physician at VA 
wrote that the veteran was having nightmares, sleeploss, and 
flashbacks and was secluding himself in his apartment; and 
the doctor indicated that the veteran was unemployable.  
Furthermore, the doctor opined that he did not foresee the 
veteran becoming gainfully employed, concluding that the 
veteran was permanently and totally disabled.

As such, the medical evidence clearly demonstrates that the 
veteran has been unable to work during the course of his 
appeal, and it has as suggested that he will be incapable of 
working in the future on account of his PTSD.

The evidence also shows that the veteran has been limited in 
both social and familial relations.  

While the veteran has lived off and on with his siblings, 
this is not be construed as a sign of satisfactory familial 
relations, as it appears to be mostly concern by the 
veteran's siblings about his homelessness.  Additionally, the 
veteran was thrown out of the house by his brother-in-law at 
one point.  Furthermore, the veteran has been divorced three 
times (most recently in 1990), and treatment records reveal 
that the veteran has had poor to no relationship with his 
four children.

Socially the veteran has become increasingly isolated and 
withdrawn throughout the course of his appeal, as he 
continues to have symptoms that render him socially deficient 
such as exaggerated startle response, hypervigilance, and 
impaired impulse control.

In April 2001, it was noted that the veteran's PTSD was 
causing severe social interpersonal and occupational 
dysfunction and unemployability.  The veteran was noted to 
remain depressed in mood and was socially avoidant.  The 
veteran indicated that he spent most of his time in the woods 
and was basically homeless.  The veteran was noted to have 
very low frustration tolerance, irritability and long history 
of violent outbursts.  

Similarly, in February 2002, it was noted that the veteran 
had a case of severe, intractable PTSD which was causing 
severe social, interpersonal, and occupational dysfunction 
and unemployability.  It was noted that the veteran avoided 
people, crowds and public places, choosing to spend most of 
his time alone in the woods.  He was noted to feel in danger 
at all times, was hypervigilant, and had an exaggerated 
startle response.  He was also noted to have nightmares, 
recurring intrusive memories, and flashbacks. 

The veteran has also had repeated suicidal ideations, and 
while he has not made any plans, a VA doctor noted in April 
2002 that the veteran was a long term risk for suicide due to 
his frustration, anger, and difficulty with impulse control. 

Additionally, the veteran testified at the RO in March 2004 
that he had nightmares nightly and panic attacks daily.  

While the veteran appears to have periodically made strides 
in dealing with his PTSD throughout the course of his appeal 
by going through VA treatment, his overall disability picture 
from throughout his appeal has been one of extreme 
impairment.  His PTSD has caused frequent nightmares, 
flashbacks, and panic attacks; and the veteran has withdrawn 
from society, choosing to spend much of his time alone in the 
woods.  Additionally, while in society, the evidence 
indicates that the veteran was a menace to coworkers, even 
going as far as to attack one with a machete prior to filing 
his appeal, and he was involved in at least one other 
altercation at a restaurant during the course of his appeal.

As such, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran meets the criteria 
for a 100 percent rating for PTSD as of the date of his 
claim, and the veteran's claim is therefore granted.

B. Right Hand

The veteran's right hand disability is currently rated at 10 
percent under 38 C.F.R. § 4.118, DC 7818 for malignant skin 
neoplasms (other than malignant melanoma).  This rating code 
instructs that malignant skin neoplasms are to be rated as 
disfigurement of the head, face, or neck (DC 7800), as scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or as impairment of 
function.

If a skin malignancy requires therapy that is comparable to 
that used for systemic malignancies, i.e., systemic 
chemotherapy, X-ray therapy more extensive than to the skin, 
or surgery more extensive than wide local excision, a 100-
percent evaluation will be assigned from the date of onset of 
treatment, and will continue, with a mandatory VA examination 
six months following the completion of such antineoplastic 
treatment, and any change in evaluation based upon that or 
any subsequent examination will be subject to the provisions 
of 38 C.F.R. §  3.105(e).  If there has been no local 
recurrence or metastasis, evaluation will then be made on 
residuals.  If treatment is confined to the skin, the 
provisions for a 100 percent evaluation do not apply.

Scars (other than limitation of function)

At the time the veteran filed his claim, 10 percent ratings 
were assigned for scars not affecting the head, face or neck 
that were superficial and poorly nourished, with repeated 
ulceration; or that were superficial, tender, and painful on 
objective demonstration.  See 38 C.F.R. § 4.118, DCs 7803, 
7804.  Ten percent was the highest ratings available under 
these codes.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  Under 
the revised criteria, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that 1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated with underlying soft tissue 
damage); 2) cause limited motion and cover an area exceeding 
6 square inches; 3) are superficial, do not cause limited 
motion, and cover an area of 144 square inches or greater (a 
superficial scar is one not associated with underlying soft 
tissue damage); 4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or 5) are superficial and 
painful on examination.  See 38 C.F.R. § 4.118, DCs 7802, 
7803, 7804.  Again, 10 percent is the highest rating 
available under these codes for scars other than of the head, 
face, or neck; unless the scar was either deep or caused 
limitation of motion and covered an area exceeding 12 square 
inches.  The scar here is not deep and does not cover an area 
exceeding 12 square inches.  For example, at the VA 
examination in August 2001, the veteran was noted to have a 
Z-shaped incision in his palm with each member of the 
incision being 1/5 of a centimeter.  As such, the veteran's 
scar clearly fails to exceed 12 square inches.

Limitation of Function

The veteran also maintains that the functioning of his right 
hand is severely limited.  At his RO hearing RO in March 
2004, the veteran testified that his right hand was in 
constant pain.  The veteran also showed that his right hand 
was swollen when compared to his left.  The veteran also 
indicated that he avoids shaking hands with people, because 
it hurts his hand.  

In an April 2000 VA treatment record, the veteran complained 
about a gradual worsening in his hand with scar tissue 
development.  The veteran described weakness in his hand, as 
well as numbness and tingling.  In May 2000, the veteran was 
noted to have contracture and pain in his hand.

In June 2001, following the surgery on the veteran's right 
hand, the veteran's scar site was noted to be well healed, 
and his range of motion had returned to normal.  However, the 
veteran continued to have marked discomfort related to the 
ulnar nerve distribution that had predated the surgery.

In August 2001, the veteran underwent a VA scars examination.  
The veteran indicated that he had surgery on his had three 
months earlier (the third surgery on his right hand since 
service), but the surgery, while removing the cyst, had not 
alleviated the pain.  The examiner indicated that the veteran 
had a Z-shaped incision in his palm which was tender and 
adhered.  The texture was good, and there was no elevation or 
depression of the scar, and no underlying tissue loss.  The 
examiner indicated that the scar was beautifully healed and 
showed no disfigurement.  The examiner found that the veteran 
could not fully extend his right little or ring fingers 
(lacking 15 degrees) because of the pain from the scar.

The veteran underwent a VA examination in April 2007 at which 
it was noted that there was no palpable scar tissue in his 
palm.  There was also no recurrent inclusion cyst or other 
mass.  The examiner found that the veteran had moderate 
reduction in strength and use of the right hand due to pain.

While the veteran may have pain and some limitation of motion 
of his ring and little fingers; the rating code provides a 
noncompensable rating, for limitation of motion of either the 
ring or little finger, regardless of the severity of 
limitation.  38 C.F.R. § 4.71a, DC 5230.  Further, at the 
most recent VA examination in April 2007, the examiner found 
that the veteran had good range of motion in his fingers, and 
right wrist; and while the veteran complained of pain, the 
examiner found that the veteran did not lose range of motion 
due to weakness, fatigability, or incoordination during 
repetitive motion; and he indicated that the veteran had only 
moderate reduction in strength and use of the right hand.

Under these circumstances, a rating in excess of 10 percent 
is not available based on limitation of function of the right 
hand.

Effective date 

At his RO hearing RO in March 2004, the veteran testified 
that his right hand was in constant pain.  The veteran also 
showed that his right hand was swollen when compared to his 
left.  The veteran indicated that wanted an earlier effective 
date for the grant of the compensable rating.  However, when 
asked how far back, he responded "whatever they think is 
fair."  The veteran's logic was that he felt he had the same 
level of disability in his hand prior to May 2000.  The DRO 
asked the veteran whether he had ever applied for a 
compensable rating prior to May 2000, but the veteran did not 
think he had. 

The assignment of an effective date is generally, date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 (o).  Under 
38 C.F.R. § 3.400 (o) (2), however, if it is factually 
ascertainable an increase in disability occurred within one 
year of receipt of the claim, the effective date for the 
increase may be made from the date of that increase.  

In this case, the veteran was initially granted service 
connection for his right hand in 1982 and assigned a 
noncompensable rating.  The veteran did not appeal then; and 
he did not file any additional material until May 19, 2000.  
In developing the claim, the RO obtained VA treatment records 
which showed that on April 17, 2000, the veteran was seen 
with complaints of hand pain and weakness, attributed to, at 
least in part, his service connected disability.  As such, by 
operation of the provisions of 38 C.F.R. § 3.400 (o) (2), the 
criteria are met to assign an effective date from April 17, 
2000, for award of a compensable evaluation for the veteran's 
hand disability.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in December 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above, as well as informing him how disability ratings 
and effective dates are determined.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran's 
claim was readjudicated following completion of the notice 
requirements.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.
 
A rating in excess of 10 percent for excision of cystic mass, 
right palm, residual of splinter, is denied.

An April 17, 2000 effective date for the award of a 
compensable evaluation for excision of cystic mass, right 
palm, residual of splinter, is granted.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


